DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: cutting device in claim 1.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In the case of the cutting device, it is being interpreted to include knives or any equivalent thereof, as disclosed in [047] of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US5554242) in view of Leblond (US3841941) and Iwayama (US20130169974).
	Regarding claim 1, Brown (Fig 10) discloses an apparatus for building an uncured tire comprising:

an applicator (“strip applicator” (136)) for applying a first wedge strip and a second wedge (“shoulder wedge”) strip to each of two shoulder portions of the ply structure;
an extruder for dispensing a strip of material ("cold feed extruder" (138));
an expander for the ply structure ("expander" (120));
a cooler for the strip of material (“cooling drums” (140));
and a pull-on ring for clamping the ply structure to the expander and pull the ply structure over the expander ("band pull on" (126)).
	However, Brown does not disclose that the apparatus comprises a cutting device for splitting the strip of material into the first wedge strip and the second wedge strip, the first wedge strip and the second wedge strip thereby having equal widths nor a camera for verifying a shape of the strip of material before the cutting device splits the strip of material.
	Similar to Brown, Leblond teaches an apparatus for applying tire components to a building drum to create a tire. In particular, Leblond (Fig 1) teaches that prior to being applied to a building drum, a cutting device (“rotary knife” (9)) is used to split a strip of material (“preshaped strip”) into two halves (“half-strips”) (C4 L32-38). As the strip from a single source can be divided into two equal strips with a simple cutting device, as compared to having two separate sources (with their own equipment to operate) to supply each strip individually, the use of the rotary knife simplifies operation of the process.
	It would have been obvious to one of ordinary skill in the art at the earliest effective filing date of the instant application to use the rotary knife of Leblond with the apparatus of Brown. One would have been motivated to do so to simplify the operation.
	Within the same art of tire manufacturing as Brown, Iwayama teaches an apparatus for detecting tire components. In particular, Iwayama teaches the use of a camera (“camera” (113)) that detects the shape of a strip shaped member ([0012]). One benefit to using the camera is that tire 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the camera (113) of Iwayama in modified Brown. One would have been motivated to do so to improve quality control of the overall process.
	As to the strip having a triangular shaped-cross-section to match the shoulder curvature of the tire, Examiner notes that claim 1 is directed towards the apparatus for building a tire. The recited triangular shape is directed towards the shape of the strip that is cut and fails to positively recite structure of the apparatus/cutting device. This limitation appears to be directed towards the structure of the article worked upon and thus, does not impart additional limitations to the apparatus itself. See MPEP 2115. The cutting device in Brown as modified by Leblond and Iwayama is viewed as capable of cutting a strip of material into wedge strips that have triangular shapes. 
	Regarding claim 6, modified Brown teaches all limitations of claim 1 as set forth above. Additionally, Brown teaches that the extruder is disposed proximate to the cylindrical tire building drum (Fig 10).
	Regarding claim 7, modified Brown teaches all limitations of claim 1 as set forth above. Additionally, Leblond teaches that the cutting device splits the strip of material with a planar, vertical cut (Fig 1, C4 L34-37).
	Regarding claim 8, modified Brown teaches all limitations of claim 1 as set forth above. Additionally, Brown teaches that the ply structure is a carcass ply (C4 L6-7, as it is the “carcass building station”).
	Regarding claim 9, modified Brown teaches all limitations of claim 1 as set forth above. While Brown does not explicitly teach that the ply structure worked upon is a belt ply, examiner notes that as .

Claims 1 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (US5554242) in view of Leblond (US3841941), Iwayama (US20130169974) and Arai (US4082132).
	Regarding claim 1, Brown (Fig 10) discloses an apparatus for building an uncured tire comprising:
a cylindrical tire building drum (“building drum” (128) for receiving a ply structure;
an applicator (“strip applicator” (136)) for applying a first wedge strip and a second wedge (“shoulder wedge”) strip to each of two shoulder portions of the ply structure;
an extruder for dispensing a strip of material ("cold feed extruder" (138));
an expander for the ply structure ("expander" (120));
a cooler for the strip of material (“cooling drums” (140));
and a pull-on ring for clamping the ply structure to the expander and pull the ply structure over the expander ("band pull on" (126)).
	However, Brown does not disclose that the apparatus comprises a cutting device for splitting the strip of material into the first wedge strip and the second wedge strip, the first wedge strip and the second wedge strip thereby having equal widths nor a camera for verifying a shape of the strip of material before the cutting device splits the strip of material.
	Similar to Brown, Leblond teaches an apparatus for applying tire components to a building drum to create a tire. In particular, Leblond (Fig 1) teaches that prior to being applied to a building drum, a cutting device (“rotary knife” (9)) is used to split a strip of material (“preshaped strip”) into two halves (“half-strips”) (C4 L32-38). As the strip from a single source can be divided into two equal strips with a 
	It would have been obvious to one of ordinary skill in the art at the earliest effective filing date of the instant application to use the rotary knife of Leblond with the apparatus of Brown. One would have been motivated to do so to simplify the operation.
	Within the same art of tire manufacturing as Brown, Iwayama teaches an apparatus for detecting tire components. In particular, Iwayama teaches the use of a camera (“camera” (113)) that detects the shape of a strip shaped member ([0012]). One benefit to using the camera is that tire components can be measured and inspected prior to placement on the tire ([0124, 0126]), improving quality control.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the camera (113) of Iwayama in modified Brown. One would have been motivated to do so to improve quality control of the overall process.
	Modified Brown is considered to address the triangular cross-section as set forth above; however, in the alternative, if triangular recitation is considered to further limit the apparatus's structure:
	Although modified Brown does not explicitly teach that the strip can have a triangular cross-section to match a shoulder curvature of a cured tire, it is well known in the art that tire components can have such a shape during the manufacturing process. For example, Arai (Fig 3) teaches that in constructing a tire, it is desired that the strip (“cushion member” (7)) have a triangular cross-section (C2 L40-41). One benefit of having this shape is preventing uneven wear of the tread and reduce the chance of separation failure (C2 L16-20).
	It would have been obvious to one of ordinary skill at the earliest effective priority date of the instant application to have configured the apparatus to produce wedge strips having triangular shape as 
	Regarding claim 6, modified Brown teaches all limitations of claim 1 as set forth above. Additionally, Brown teaches that the extruder is disposed proximate to the cylindrical tire building drum (Fig 10).
	Regarding claim 7, modified Brown teaches all limitations of claim 1 as set forth above. Additionally, Leblond teaches that the cutting device splits the strip of material with a planar, vertical cut (Fig 1, C4 L34-37).
	Regarding claim 8, modified Brown teaches all limitations of claim 1 as set forth above. Additionally, Brown teaches that the ply structure is a carcass ply (C4 L6-7, as it is the “carcass building station”).
	Regarding claim 9, modified Brown teaches all limitations of claim 1 as set forth above. While Brown does not explicitly teach that the ply structure worked upon is a belt ply, examiner notes that as the apparatus is capable of accepting and working upon any ply material (including carcass and belt plies), the recitation of a belt ply does not add any limitations to the device. See MPEP 2115.

Response to Arguments
Applicant's arguments filed 12 November 2020 have been fully considered but they are not persuasive. While modified Brown does not explicitly teach that the strip can have a triangular cross-section to match a shoulder curvature of a cured tire, it would be within a person of ordinary skill’s ability to have the apparatus work with such a material as set forth above. Furthermore, it is well known in the art that strips with such a shape can be used in tire manufacturing apparatuses, as seen with Arai above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D BOOTH whose telephone number is (571)272-6704.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ALEXANDER D BOOTH/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749